                         Case
                         Case2:21-cv-00439-JAD-NJK
                              2:21-cv-00439-JAD-NJK Document
                                                    Document10
                                                             9 Filed
                                                               Filed04/12/21
                                                                     04/13/21 Page
                                                                              Page11of
                                                                                    of22




                     1   Kirsten A. Milton
                         Nevada State Bar No. 14401
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: kirsten.milton@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Wyndham Vacation Ownership, Inc.

                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                                              DISTRICT OF NEVADA
                10
                11       ROBERT GARIBAY, on behalf of himself
                         and all others similarly situated,
                12                                                            Case No. 2:21-cv-00439-JAD-NJK
                                        Plaintiff,
                13
                                 vs.
                14                                                            STIPULATION AND ORDER TO
                         WYNDHAM VACATION OWNERSHIP                           EXTEND DEADLINE FOR
                15       INC.; and DOES I through 50, inclusive,              DEFENDANT TO FILE A RESPONSE
                                                                              TO PLAINTIFF’S COMPLAINT
                16                      Defendants.
                                                                              (SECOND REQUEST)
                17
                18              Defendant Wyndham Vacation Ownership, Inc. (incorrectly identified as “Wyndham
                19       Vacation Ownership Inc.”) by and through its counsel, Jackson Lewis P.C., and Plaintiff Robert
                20       Garibay (“Plaintiff”) by and through his counsel, Thierman Buck LLP and Gabroy Law Offices,
                21       hereby stipulate and agree to extend the time for Defendant to file an answer or otherwise respond
                22       to Plaintiff’s Complaint. Defendant was served on February 25, 2021 with a copy of the
                23       Complaint filed in State Court, and filed a Notice of Removal on March 17, 2021. ECF No. 1.
                24       Defendant’s response to Plaintiff’s Complaint was originally due on March 24, 2021. On March
                25       23, 2021, the Court granted the parties’ request for an extension of time for Defendant to file a
                26       response to the Complaint to allow defense counsel sufficient time to investigate the allegations
                27       of the Complaint. ECF No. 5. The parties have agreed to allow Defendant a brief further period
                28       to investigate the allegations set forth in the Complaint.

Jackson Lewis P.C.
    Las Vegas
                         Case
                         Case2:21-cv-00439-JAD-NJK
                              2:21-cv-00439-JAD-NJK Document
                                                    Document10
                                                             9 Filed
                                                               Filed04/12/21
                                                                     04/13/21 Page
                                                                              Page22of
                                                                                    of22




                     1            Defendant shall, therefore, have a fourteen (14) day extension up to and including April

                     2   28, 2021, to file a responsive pleading to Plaintiff’s Complaint.

                     3            This stipulation and order is sought in good faith and not for the purpose of delay. This is

                     4   the second request for extension of this deadline.

                     5            Dated this 12th day of April, 2021.

                     6   JACKSON LEWIS P.C.                                     THIERMAN BUCK LLP

                     7
                         /s/ Daniel I. Aquino                                   /s/ Leah L. Jones
                     8   Kirsten A. Milton, Bar #14401                          Mark R. Thierman, Bar #8285
                         Daniel I. Aquino, Bar #12682                           Joshua D. Buck, Bar #12187
                     9   300 S. Fourth Street, Suite 900                        Leah L. Jones, Bar #13161
                         Las Vegas, Nevada 89101                                Joshua R. Hendrickson, Bar #12225
                10                                                              7287 Lakeside Drive
                         Attorneys for Defendant                                Reno, Nevada 89511
                11
                12                                                              Christian Gabroy, Bar #8805
                                                                                Kaine Messer, Bar #14240
                13                                                              GABROY LAW OFFICES
                                                                                170 South Green Valley Parkway, Suite 280
                14                                                              Henderson, Nevada 89012

                15                                                              Attorneys for Plaintiff

                16
                17
                18       NO FURTHER EXTENSIONS                  IT IS SO ORDERED.
                19       WILL BE GRANTED.

                20
                                                                U.S. District Court Judge/Magistrate Judge
                21                                                        April 13, 2021
                                                                Dated:
                22
                23
                         4852-9090-3013, v. 1
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
